Case: 10-10940   Document: 00511843357   Page: 1   Date Filed: 05/03/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 May 3, 2012
                                 No. 10-10940
                                                                 Lyle W. Cayce
                                                                      Clerk
TIMOTHY L. BILIOURIS; ANNE M. BULLOCK; BRIAN BULLOCK;
ROBERT BULLOCK; RANDY COUGH; ET AL,
                  Plaintiffs - Appellees

v.

SUNDANCE RESOURCES, INCORPORATED; MICHAEL PATMAN;
DAVID P. PATMAN,
                 Defendants - Appellants


                               Consolidated with
                                 No. 11-10283



TIMOTHY L. BILIOURIS; ANNE M. BULLOCK; BRIAN BULLOCK; ROBERT
BULLOCK; RANDY COUGH; ET AL.,
                   Plaintiffs - Appellees

v.

MICHAEL PATMAN; DAVID P. PATMAN,
                 Defendants - Appellants


                 Appeals from the United States District Court
                   for the Northern District of Texas, Dallas
                            USDC No. 3:07-CV-1591



Before KING, BARKSDALE, and OWEN, Circuit Judges.
   Case: 10-10940         Document: 00511843357         Page: 2    Date Filed: 05/03/2012




PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.1




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           The appeal is stayed as to Sundance Resources, Inc., pending bankruptcy proceedings.

                                                2